WR-65,038-02
                                                                      COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                      Transmitted 8/12/2015 3:11:58 PM
                                                                        Accepted 8/12/2015 3:30:04 PM
                                                                                        ABEL ACOSTA
                            CAUSE NO. WR-65,038-02                                              CLERK

                IN THE COURT OF CRIMINAL APPEALS            RECEIVED
                                                    COURT OF CRIMINAL APPEALS
                      FOR THE STATE OF TEXAS                8/12/2015
                              AT AUSTIN                ABEL ACOSTA, CLERK
          __________________________________________________

                          CAUSE NO. W00-53218-M(C)


      EX PARTE                  §     IN THE 194TH JUDICIAL
                                §
                                §     DISTRICT COURT
                                §
      BRANDON WOODARD           §    DALLAS COUNTY, TEXAS
         ________________________________________________

                  MOTION FOR EXTENSION OF TIME
                   TO FILE FINDINGS OF FACT AND
                        CONCLUSIONS OF LAW
           _________________________________________________

      COMES NOW, Bruce Anton, acting as court appointed attorney in this cause,

and moves this court to issue an extension of time to perfect his claim, and in support

thereof would show the court as follows:

                                           I.

      This writ of habeas corpus is currently pending in the194th Judicial District

Court of Dallas County, Texas. An order was issued on October 1, 2014 ordering the

trial court to make findings of fact and conclusions of law by January 29, 2015 in

regard to Applicant’s claim that he is actually innocent. A notice from the Court of

Criminal Appeals was sent on July 30, 2015, notifying the court that to date, a
supplemental record including the finding of fact has not been filed.

                                          II.

        The undersigned attorney was appointed as his counsel at the request of the

conviction integrity unit of the Dallas District Attorney’s office. The investigation of

the claim involves locating a co-defendant who has been released from prison. The

witness’s residence has been located, but counsel’s investigator has been unable to

contact the witness himself.

                                          III.

        Counsel requests that the court grant him an additional 90 days from this date

to complete the investigation.

                                          VI.

        The facts relied upon to show good cause for this request for extension are

recited above.

        WHEREFORE, PREMISES CONSIDERED, the undersigned attorney requests

this court to grant an extension of time of 90 days to complete the prosecution of this

writ.


                                                 RESPECTFULLY SUBMITTED,

                                                     /s/ Bruce Anton
                                                 BRUCE ANTON
                                                 State Bar No. 01274700
                                                 SORRELS UDASHEN & ANTON
                                          2311 Cedar Springs, Suite 250
                                          Dallas, Texas 75201
                                          214/468-8100
                                          214/468-8104 (fax)




                       CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of Appellant’s motion for
extension was served to the Dallas County District Attorney’s Office, Appellate
Division, via email through the e-filing.



                                            /s/ Bruce Anton
                                          BRUCE ANTON